                               Case 20-14710              Doc 68           Filed 02/23/21       Page 1 of 2

Information to identify the case:
Debtor
                 Gold and Silver Auto Sales, LLC                                       EIN 26−3633853
                 Name


United States Bankruptcy Court District of Maryland                                    Date case filed in chapter 11               4/28/20

Case number: 20−14710 TJC                 Chapter: 7                                   Date case converted to chapter 7           2/23/21


Official Form 309D (For Corporations or Partnerships)
Amended Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                                                                  12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue,
assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from
debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and
attorney's fees.

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice. Consult a lawyer to determine your rights in this
case. Visit http://www.mdb.uscourts.gov/ and click on Filing Without An Attorney for additional resources and
information.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                   Gold and Silver Auto Sales, LLC
2. All other names used in the dba Auto Market
   last 8 years
3. Address                              13400 Baltimore Avenue, Suite A1
                                        Laurel, MD 20707
4. Debtor's attorney                   Steven H Greenfeld                                        Contact phone (301)881−8300
   Name and address                    Cohen, Baldinger & Greenfeld, LLC                         Email: trusteegreen@cohenbaldinger.com
                                       2600 Tower Oaks Blvd.
                                       Suite 290
                                       Rockville, MD 20814

5. Bankruptcy trustee                   Janet M. Nesse                                           Contact phone (301) 441−2420
   Name and address                     McNamee, Hosea, et.al.
                                        6411 Ivy Lane
                                        Suite 200
                                        Greenbelt, MD 20770
6. Bankruptcy clerk's office            Greenbelt Division                                       Hours open:
   Documents in this case may           6500 Cherrywood Lane, Ste. 300                           8:45 − 4:00 PM
   be filed at this address.            Greenbelt, MD 20770                                      Contact phone             (301) 344−8018
   You may inspect all records
   filed in this case at this office                                                             Date:                     2/23/21
                                        Clerk of the Bankruptcy Court:
   or online at www.pacer.gov.          Mark A. Neal
7. Meeting of creditors                 March 24, 2021 at 09:30 AM                       Location:
   The debtor's representative                                                           See the included UST Notice for
   must attend the meeting to be        The meeting may be continued or adjourned to a meeting participation details.
   questioned under oath.               later date. If so, the date will be on the court
   Creditors may attend, but are        docket.
   not required to do so.
                                                                                                 For more information, see page 2 >
Official Form 309D (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set          page 1
                               Case 20-14710             Doc 68         Filed 02/23/21          Page 2 of 2

Debtor Gold and Silver Auto Sales, LLC                                                                               Case number 20−14710

8. Deadlines                           Deadline for all creditors to file a proof of claim Filing deadline: 5/4/21
   The bankruptcy clerk's office       (except governmental units):
   must receive proofs of claim
   by the following deadlines.         Deadline for governmental units to file a proof Filing deadline: 8/23/21
                                       of claim:
   All claims actually filed by a      A proof of claim is a signed statement describing a creditor's claim. A Proof of Claim may be
   creditor before conversion of       filed electronically from the court's web site at
   the case are deemed filed in        http://www.mdb.uscourts.gov/content/electronic−filing−claims. A proof of claim form may be
   the Chapter 7 case.                 obtained at www.uscourts.gov or any bankruptcy clerk's office. If you do not file a proof of
   You need not re−file your           claim by the deadline, you might not be paid on your claim. To be paid, you must file a proof
   proof of claim.                     of claim even if your claim is listed in the schedules that the debtor filed.
                                       Secured creditors retain rights in their collateral regardless of whether they file a proof of
                                       claim. Filing a proof of claim submits the creditor to the jurisdiction of the bankruptcy court,
                                       with consequences a lawyer can explain. For example, a secured creditor who files a proof
                                       of claim may surrender important nonmonetary rights, including the right to a jury trial.


9. Creditors with a foreign           If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
   address                            asking the court to extend the deadlines in this notice. Consult an attorney familiar with United
                                      States bankruptcy law if you have any questions about your rights in this case.

10. Liquidation of the debtor's        The bankruptcy trustee listed on the front of this notice will collect and sell the debtor's
    property and payment of            property. If the trustee can collect enough money, creditors may be paid some or all of the
    creditors' claims                  debts owed to them, in the order specified by the Bankruptcy Code. To ensure you receive
                                       any share of that money, you must file a proof of claim, as described above.

11. Debtor electronic                  The U.S. Bankruptcy Court for the District of Maryland offers all parties the ability to receive
    bankruptcy noticing                court notices and orders via email, instead of U.S. mail. To participate, debtors must
                                       complete and file a DeBN request form with the Court −− additional information is available
                                       under Programs & Services at http://www.mdb.uscourts.gov. Other parties (non−debtors)
                                       can register at ebn.uscourts.gov.

Case converted to Chapter 7




Official Form 309D (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set      page 2
